Per Curiam :
This contention arises on an executory agreement wherein the vendor covenanted to sell and convey in fee simple “by a good and marketable title with general warranty and clear of all liens and encumbrances.” The master has found as a fact, in an opinion well fortified by authority, that the appellant is not able to convey by such a title. The court confirmed this finding.
It is well settled by the authorities that a vendee, without knowledge of any defect in title when the agreement was executed, is not compelled to accept a doubtful title, or one that will probably require a lawsuit to establish its validity.
We discover no error in this decree.
Decree affirmed and appeal dismissed, at the costs of the appellant.